J-A22011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KYLEE SHAWN LANKFORD                       :
                                               :
                       Appellant               :     No. 261 WDA 2022

             Appeal from the PCRA Order Entered February 1, 2022
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0011414-2017


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                           FILED: SEPTEMBER 29, 2022

        Appellant, Kylee Shawn Lankford, appeals from the order entered on

February 1, 2022, dismissing his first petition filed pursuant to the Post-

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        We previously explained the facts and procedural history of this case as

follows:

        [Appellant] was charged ... in connection with a robbery and
        murder[s] that occurred in the early morning hours on September
        1, 2017. Melanie Robb and Kimberly Lesko died in the robbery as
        a result of gunshot wounds [they sustained during the episode].
        Another victim, Mark Jordan, was shot in the face during the
        robbery and sustained serious bodily injury. Robert Brown was
        also present in the home when the robbery and murders occurred.
        While not legally married, Mr. Brown lived with Ms. Robb for
        approximately 22 years and the two considered themselves
        husband and wife. Mr. Brown was not physically harmed in this
        incident.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22011-22


       [Appellant] committed the robbery and murder[s] with his
       co-defendant, Miras Kelly, who testified that [Appellant] shot all
       of the victims.

       The jury returned guilty verdicts for [two counts of second-degree
       murder, three counts of robbery, and one count each of burglary,
       conspiracy, and firearms not to be carried without a license1] and
       the trial court sentenced [Appellant] to life imprisonment.

Commonwealth v. Lankford, 237 A.3d 452, at *1 (Pa. Super. 2020)

(unpublished memorandum).            This Court affirmed Appellant’s judgment of

sentence in an unpublished memorandum filed on May 14, 2020.                 Id.

Appellant did not appeal that determination to the Pennsylvania Supreme

Court.

       On March 24, 2021, Appellant filed a timely pro se PCRA petition. The

PCRA court appointed counsel to represent Appellant. Appointed counsel filed

an amended PCRA petition on October 4, 2021. On November 3, 2021, the

trial court issued notice of its intent to dismiss the PCRA petition without an

evidentiary hearing pursuant to Pa.R.Crim.P. 907.         In response, Appellant

requested leave to file a supplemental PCRA petition raising an additional

claim. The PCRA court granted leave and accepted the supplemental PCRA

petition. On January 11, 2022, the PCRA court again issued notice of its intent

to dismiss the PCRA petition without an evidentiary hearing pursuant to



____________________________________________


1  18 Pa.C.S.A. §§ 2502(b), 3701(a)(1)(i), 3502(a)(1)(i), 903, and 6106,
respectively.




                                           -2-
J-A22011-22



Pa.R.Crim.P. 907. Appellant did not respond. On February 1, 2022, the PCRA

court entered an order denying Appellant relief. This timely appeal resulted.2

       On appeal, Appellant presents the following issue for our review:

       Did the [PCRA] court abuse its discretion in denying the PCRA
       petition, as amended, without a hearing, insofar as there was a
       genuine issue concerning material facts; specifically, that trial
       counsel was ineffective for not objecting to the admission of the
       videotape of the police interrogation, or requesting a mistrial, and
       for not objecting to or requesting a mistrial during the
       [Commonwealth’s] closing argument upon the exploitation of
       [Appellant’s] post-arrest silence?

Appellant’s Brief at 4.

       Appellant’s ineffective assistance of counsel claim under the PCRA is

two-fold which he summarizes as follows:

       [T]rial counsel was ineffective for not objecting to the admission
       of the videotape of the police interrogation, or requesting a
       mistrial, where [Appellant] stated that he did not want to speak
       to the police, and the sole purpose of showing the jury the tape
       was to highlight [Appellant’s] silence by refusing to implicate
       anyone in the commission of the crime. Counsel was also
       ineffective for not objecting to or requesting a mistrial during the
       [Commonwealth’s]        closing    argument,      which     exploited
       [Appellant’s] post-arrest silence. [Appellant] was prejudiced due
       to counsel’s omissions insofar as it was likely that the jury was led
       to improperly consider [Appellant’s] silence as a tacit admission
       of guilt[].

Id. at 8. Appellant argues that because “there is no record of trial counsel’s

rationale for not objecting … the order dismissing [Appellant’s PCRA] petition

____________________________________________


2 Appellant filed a notice of appeal on February 28, 2022. On March 14, 2022,
Appellant filed a concise statement of errors complained of on appeal pursuant
to Pa.R.A.P. 1925(b). On March 22, 2022, the PCRA court filed an opinion
pursuant to Pa.R.A.P. 1925(a).

                                           -3-
J-A22011-22



should be vacated and the case remanded for an evidentiary hearing.” Id. at

19-20.

      We adhere to the following standards:

      In reviewing the PCRA court's denial of relief, we examine whether
      the determination is supported by the record and free of legal
      error. We will not disturb the court's findings unless there is no
      support in the record. It is an appellant's burden to persuade us
      that the PCRA court erred and that relief is due.

      […C]ounsel is presumed to be effective, and a PCRA petitioner
      bears the burden of proving otherwise. To obtain relief based on
      ineffective assistance of counsel, the petitioner must establish: (1)
      the underlying claim is of arguable merit; (2) there was no
      reasonable basis for counsel's action or failure to act; and (3) but
      for counsel's error, there is a reasonable probability the result of
      the proceeding would have been different. Failure to satisfy any
      of the three prongs is fatal to the claim. It is well-settled that
      counsel cannot be held ineffective for failing to pursue a meritless
      claim.

Commonwealth v. Thomas, 270 A.3d 1221, 1226 (Pa. Super. 2022)

(internal citations, quotations, and original brackets omitted).

      Appellant presents one issue, with two subparts, pertaining to trial

counsel’s representation. We will examine each part of Appellant’s claim in

turn. Regarding the videotaped police interview, Appellant asserts:

      During the videotape[d police interview], [Appellant] told the
      police that he didn’t want to talk to them anymore. He also didn’t
      implicate anyone, including himself, in the commission of the
      shooting. In contrast, the jury heard that others, specifically
      Cameron Kirk, Miras Kelly, and Dalyn Jackson, did talk to the
      police about their role in the shooting, minimized their
      involvement, and pointed the finger [at Appellant].




                                      -4-
J-A22011-22



Id. at 10 (record citations and original brackets omitted).         Accordingly,

Appellant claims that the jury was led to conclude that his silence was an

adverse inference of guilt, trial counsel’s failure to object constituted

ineffective assistance, and, therefore, he was entitled to a new trial. Id. at

18.

      On this portion of Appellant’s claim, the PCRA court determined:

      [… Appellant] alleges trial counsel was ineffective for failing to
      object to the admission of the videotape of [Appellant’s] police
      interrogation. However, it is clear from the [trial] transcript that
      trial counsel had a strategic purpose for permitting this testimony.
      Trial counsel for [Appellant] cross-examined the detectives
      involved in the interrogation at great length, eliciting testimony
      from [one] detective that he lied to [Appellant] and used
      techniques to “break” [Appellant]. It appears a reasonable
      strategy of tr[ia]l counsel to permit the testimony of the detective
      in an effort to paint the picture that the interactions between
      [Appellant] and the police were pressured or coerced and
      therefore improper or corrupt. Accordingly, [the PCRA c]ourt
      [found] there was a reasonable strategic basis for trial counsel to
      permit the videotape of the police interrogation [to be entered into
      evidence].

PCRA Court Opinion, 3/22/22, at 6.

      Upon review, we agree with the PCRA court’s assessment. There is no

dispute that Appellant did not incriminate himself or implicate another during

the recorded police video. Instead, Appellant flatly denied his involvement.

After the video of the police interview with Appellant was played for the jury,

defense counsel questioned the investigating detective at length about the

interview techniques used by the police.     N.T., 7/20/2018, at 20-30.      The

investigating detective admitted that the police lied to Appellant by telling him


                                      -5-
J-A22011-22



there were eyewitnesses to the crimes as “part of the ruse to get a person to

confess” and “designed to break down a person’s will.” Id. at 20-22. The

investigating detective acknowledged that he continued questioning Appellant

even though Appellant asked to stop the interview. Id. at 29-30. However,

the investigating detective also admitted that Appellant adamantly told the

police that he did not commit the crimes. Id. at 30.

     Moreover, during closing argument, trial counsel argued:

     You [] heard from [the investigating detective who interviewed
     Appellant]. And you saw the interview of [Appellant]. You got to
     hear [Appellant’s] voice and you got to see him during that
     interview. And the detective told you we'll lie, we'll make stuff up,
     we'll try to intimidate on occasion. He said he didn't do it here,
     but they will on occasion. They would try to ingratiate on occasion
     and said he didn't do it here. You saw the interview. During the
     interview, if you need -- if you want to help yourself, you got to
     tell us what you did. We have evidence, we know they certainly
     tried to make [Appellant] believe that the two surviving witnesses
     could tell on him and say that he was the person who did it. And
     I would submit to you if [Appellant] had done it and there were
     two surviving people, he would be afraid of that. But what did he
     say? He said I didn't do this. My life is over. I'm being blamed for
     this. I'm being arrested for two white women getting killed. My
     life is done, but I didn't do this. This isn't me, this isn't my family,
     my family are good people, they are my parents, they're God
     fearing they're involved in church. I don't do this stuff. Well, they
     saw you and you need to tell us --maybe you can explain, tell us
     if you saw a guy with a gun, if you tell us that, maybe that could
     be your reason why [you] fired, that you were afraid, and that
     maybe that would mitigate it for you. Right? I mean, we heard
     this on the tape. And [Appellant] doesn't break down and say I
     did it, that was me, you're right, if there's eyewitnesses they must
     have seen me. Obviously if that man saw me shoot him, then he's
     going to be able to identify me. I better say I saw somebody with
     a gun, like you suggested, or it wasn't me who shot, it was the
     other guy. He doesn't do any of that. He doesn't try to lay it off
     on somebody else. He says, I didn't do this, it wasn't me.


                                      -6-
J-A22011-22


      Whatever you feel about the strategy utilized by [the investigating
      detectives] in trying to get this confession, and I know I have my
      own feelings, there is a lot of talk in legal circles about the
      propensity, especially amongst young men of false confessions
      after being made fearful by police and being told the only way to
      get out of it, the only way to see daylight, the only way for you to
      not lose the rest of your life is to admit it, and suggesting what
      might have happened and giving those kind of cues. I have my
      own feelings about that, because I think it's wrong. And I don't
      think we should engage in that, but obviously to some degree it's
      legal, although what sense does it make when you read Miranda
      warnings and tell an individual you can stop whenever you want.
      And [Appellant] said I don't want to talk anymore, but he doesn't
      give the magic "lawyer" word, and so we'll keep going. We'll keep
      trying to make him talk. It doesn't matter if he says he wants to
      stop, even though we told him he could stop if he wanted to, I
      guess that's okay. You guys can think about whether that's okay,
      but that might even be a subject for another day, because despite
      that and despite that we know -- despite the fact we know that on
      occasion that coerces false confessions. Here [Appellant] said I
      didn't do it.

N.T., 7/20/2018, at 71-74.

      Taken altogether, we discern no abuse of discretion or error of law in

rejecting Appellant’s claim of trial counsel ineffectiveness. Trial counsel had

a reasonable strategy for allowing the jury to see and hear the recorded police

interview. In that interview, Appellant consistently denied his involvement in

the crimes at issue, even when faced with admittedly coercive police tactics.

Eventually, Appellant requested that the police end the interview. In closing

argument, trial counsel urged the jury to find Appellant not guilty because, as

the video confirmed, he repeatedly denied involvement despite pressure from

police interrogators.   Under these circumstances, we reject Appellant’s

suggestion on appeal that trial counsel lacked a reasonable strategy in

forgoing an objection to the video tape because “the sole purpose of showing

                                     -7-
J-A22011-22



the jury the tape was to highlight [Appellant’s] silence by refusing to implicate

anyone in the commission of the crime” or that the “jurors were likely to view

[Appellant’s] silence as a tacit admission of guilt.” Appellant’s Brief at 10-11.

Here, Appellant adamantly disavowed his role in the robbery and shootings to

the police before exercising his right to remain silent. As such, we agree with

the PCRA court that counsel pursued a reasonable trial strategy, i.e. one that

furthered the interest of his client, in using the video to visually and audibly

demonstrate for the factfinder how the police improperly or corruptly

pressured or coerced Appellant during the interrogation.       Moreover, in the

absence of Appellant’s live testimony at trial, the video allowed the jury to

observe Appellant, in his own voice and image, disavow his involvement to

police. Based upon our review of the record and applicable law, it cannot be

said that trial counsel was ineffective for failing to object to the admission of

the videotaped police interrogation because trial counsel had a reasonable

strategy. As such, the first portion of Appellant’s claim fails.

      Next, in support of his argument that trial counsel was ineffective for

failing to object to the Commonwealth’s closing argument, Appellant submits:

      During closing argument, the [Commonwealth] highlighted
      [Appellant’s] silence by arguing, “When he’s in that interview
      room he doesn’t say, look, this is me, this is my life, it was
      Cameron. He doesn’t say that.”

Id. at 10. Appellant claims that “the Commonwealth told the jury what it

believed [Appellant] should have said if in fact he were innocent and he knew

that someone else committed the crime.” Id. at 17; see also id. at 15 (“By


                                      -8-
J-A22011-22



the prosecutor suggesting what he believed [Appellant] should have but did

not say to police, this amounted to the Commonwealth commenting on

[Appellant] exercising his federal and state constitutional right to remain

silent.”). As a result, Appellant argues that trial counsel was ineffective for

failing to object to the Commonwealth’s closing argument. Id. at 17.

      Our Supreme Court previously determined:

      a claim of ineffective assistance grounded in trial counsel's failure
      to object to a prosecutor's conduct may succeed when the
      petitioner demonstrates that the prosecutor's actions violated a
      constitutionally or statutorily protected right, such as the Fifth
      Amendment privilege against compulsory self-incrimination or the
      Sixth Amendment right to a fair trial, or a constitutional interest
      such as due process. To constitute a due process violation, the
      prosecutorial misconduct must be of sufficient significance to
      result in the denial of the defendant's right to a fair trial. The
      touchstone is fairness of the trial, not the culpability of the
      prosecutor. Finally, not every intemperate or improper remark
      mandates the granting of a new trial; reversible error occurs only
      when the unavoidable effect of the challenged comments would
      prejudice the jurors and form in their minds a fixed bias and
      hostility toward the defendant such that the jurors could not weigh
      the evidence and render a true verdict.

                           *           *            *

      [Our Supreme Court] has recognized that counsel [is] not
      constitutionally required to forward any and all possible objections
      at trial, and the decision of when to interrupt oftentimes is a
      function of overall defense strategy being brought to bear upon
      issues which arise unexpectedly at trial and require split-second
      decision-making by counsel. Under some circumstances, trial
      counsel may forgo objecting to an objectionable remark or seeking
      a cautionary instruction on a particular point because objections
      sometimes highlight the issue for the jury, and curative
      instructions always do.




                                      -9-
J-A22011-22



Commonwealth v. Koehler, 36 A.3d 121, 144-146 (Pa. 2012) (internal

citations, quotations, and original brackets omitted).       Furthermore, “[a]

prosecutor does not engage in misconduct when his statements are based on

the evidence or made with oratorical flair.” Commonwealth v. Carson, 913

A.2d 220, 237 (Pa. 2006) (citation omitted). “Additionally, a prosecutor must

be permitted to respond to arguments made by the defense.” Id. (citation

omitted). Finally, it is well settled that “[i]n reviewing prosecutorial remarks

to determine their prejudicial quality, comments cannot be viewed in isolation

but, rather, must be considered in the context in which they were made.”

Commonwealth v. Sampson, 900 A.2d 887, 890 (Pa. Super.2006) (citation

omitted).

      Initially, the PCRA court noted that Appellant “mischaracterizes the

statement made by counsel for the Commonwealth” during closing argument

by relying upon an isolated comment and omitting the statements made

thereafter. PCRA Court Opinion, 3/22/22, at 7.      More specifically, the PCRA

court recognized:

      The statement alleged by [Appellant] in his PCRA [petition] is as
      follows: “When [Appellant’s] in the interview room he doesn’t say,
      look, this is me, this is my life, it was Cameron. He doesn’t say
      that.” However, this [was] not the end of the sentence, [] the
      Commonwealth continues to say[,] “He doesn’t say that.
      [Appellant] says he was with Miras and we all know where Miras
      was.” Thus, [Appellant] mischaracterizes the statement made by
      counsel for the Commonwealth. The Commonwealth was not
      “exploiting” [Appellant’s] post-arrest silence, [it] was pointing out
      inconsistencies/consistencies in the testimony of witnesses and
      addressing the arguments made by trial counsel for [Appellant] in
      his closing.


                                     - 10 -
J-A22011-22



Id.

      We agree with the PCRA court’s analysis. Appellant misconstrued the

closing statement at issue and isolated a single comment out of context. In

total, the comments challenged on appeal related to the evidence presented

at trial and constituted fair response to defense counsel’s closing remarks as

set forth above at length in our examination of Appellant’s first contention on

appeal. The Commonwealth simply did not comment on Appellant’s silence.

Rather, the Commonwealth focused on what Appellant actually said to the

police when he admitted that he was with co-defendant, Miras Kelly, at the

time of the crimes. As such, we conclude the Commonwealth did not commit

prosecutorial misconduct and there is no merit to Appellant’s claim that trial

counsel was ineffective for failing to object to the Commonwealth’s closing

argument.

      We also recognize that the Pennsylvania Supreme Court has held that

“the arguments of counsel are not evidence.” Commonwealth v. Philistin,

53 A.3d 1, 14 (Pa. 2012) (citation omitted). Hence, an “appellant [is] not

prejudiced by [the Commonwealth’s closing] remark[s when] the trial court

instruct[s] the jury in its general cautionary instruction following closing

arguments that none of the closing arguments [is] evidence since the jury is

the sole finder of facts from the evidence presented at trial and the sole judge

of a witness' credibility.” Commonwealth v. Hawkins, 701 A.2d 492, 511

(Pa. 1997) (citation omitted) (our law presumes that juries follow the court's

instructions as to the applicable law). Here, the trial court instructed the jury

                                     - 11 -
J-A22011-22



that the arguments of counsel were not evidence and that the jurors were the

sole factfinders. N.T., 7/20/2018, at 99-100. As such, we presume that the

jury followed the trial court’s instruction. Accordingly, for all of the foregoing

reasons, we agree with the PCRA court that Appellant is not entitled to relief

on his interrelated claims of trial counsel ineffectiveness.

      Finally, we reject Appellant’s argument that an evidentiary hearing was

required in order to determine whether trial counsel had a reasonable

strategy.   Our Supreme Court has held that “generally, the [PCRA] court

should not glean from the record whether counsel had a reasonable basis for

his action or inaction absent an evidentiary hearing, and that it is only in the

most clear-cut cases that the reasons for counsel's conduct are apparent from

the record.”    Commonwealth v. Hanible, 30 A.3d 426, 442 (Pa. 2011)

(citation omitted). In this case, as detailed above, trial counsel’s strategy was

clear-cut and entirely apparent from the record based upon his opening

statement, his cross-examination of the various witnesses at trial, and his

closing argument.    Thus, an evidentiary hearing was unwarranted.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/29/2022




                                     - 12 -